In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01114-CR
____________

KEITH BRYAN HEIMANN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court
Harris County, Texas
Trial Court Cause No. 827902



 
MEMORANDUM  OPINION
               Appellant Keith Bryan Heimann pleaded no contest to sexual assault of a
child with a plea bargain agreement of confinement for 10 years.  Appellant filed a
timely pro se motion for new trial, which the trial court denied, and a pro se notice
of appeal.
               The trial court’s certification of the appellant’s right to appeal states that
this is a plea-bargained case and the appellant has no right to appeal.  Therefore, on
February 5, 2004, we ordered that this appeal would be dismissed unless an amended
certification of the right to appeal, showing that appellant has the right to appeal, was
made part of the appellate record no later than February 25, 2004.  See Tex. R. App.
P. 37.1.  No amended certification was filed.
               An appeal must be dismissed if a certification that shows the appellant has
the right to appeal has not been made part of the record.  Tex. R. App. P. 25.2(d). 
Accordingly, the appeal is dismissed.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.

Do not publish.  Tex. R. App. P. 47.2(b).